Citation Nr: 1022143	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for McArdle's syndrome.

2.  Entitlement to service connection for McArdle's syndrome.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to November 
1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for McArdle's syndrome.

In December 2009, the Veteran submitted additional evidence 
accompanied by a waiver of RO review.

The issue of entitlement to service connection for McArdle's 
syndrome is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The January 2005 RO rating decision that denied 
entitlement to reopen a claim for service connection for 
McArdle's syndrome was not appealed and is final.

3.  The evidence received since that January 2005 decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for McArdle's syndrome and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for McArdle's 
syndrome.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to 
reopen a claim for service connection for McArdle's syndrome, 
the Board finds that failure to discuss VCAA compliance will 
result in harmless error to the Veteran.

Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.302, 20.1103 (2009).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).

The Veteran was initially denied service connection for a 
muscle disease in a March 1967 rating decision.  The RO found 
that the disability preexisted service, and that there was no 
evidence of aggravation in service.  In a July 1968 rating 
decision, the RO continued a denial of service connection for 
McArdle's syndrome because the evidence did not show a sudden 
pathologic change, and the disability was inherited.  The 
Veteran appealed this rating decision, and in March 1969 the 
Board found that the disability preexisted service and that 
the symptoms the Veteran reported during service "were no 
more than continuing manifestations characteristic of the 
premilitary level of the muscular disease, with no increase 
in severity...to support a conclusion of aggravation."  In 
July 2004, the Veteran filed a claim to reopen a claim for 
service connection for McArdle's syndrome.  In a December 
2004 rating decision the RO found that new and material 
evidence had not been submitted.  After additional evidence 
was submitted, the RO issued a January 2005 rating decision 
and, again, found that new and material evidence had not been 
submitted sufficient to reopen the claim.  The Veteran did 
not appeal this rating decision, and did not submit 
additional evidence within a year of the rating decision.  As 
the Veteran did not initiate an appeal of this determination, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence in the claims file at the time of the January 
2005 rating decision included service treatment records 
(STRs), a narrative summary of his hospitalization at Walter 
Reed General Hospital beginning in August 1966, two 
statements from his treating physician, H.F., D.O., a medical 
board decision from October 1966, and lay statements 
regarding his ability to work.  The Walter Reed General 
Hospital narrative summary noted that exercise testing was 
performed and after short periods of exercise the Veteran's 
muscles would swell (measurably enlarging) and become 
painful.  Following a muscle biopsy, the diagnosis was: 
primary muscular disease, McArdle's myopathy.  It was noted 
that moderate exercise resulted in marked symptoms, and he 
was recommended for separation from service.  In October 
1966, the medical board found that the Veteran's McArdle's 
syndrome existed prior to entry on active duty and was not 
aggravated by active duty.  In two letters, his private 
treating physician, Dr. H.F., noted that he had been treating 
the Veteran for ten years (1958).  He noted the Veteran was 
hospitalized for muscle pain in January 1966.  The physician 
stated that he sent the Induction Board a letter describing 
the Veteran's disability.  The physician noted that during 
Basic Training, the Veteran complained of severe fatigue, and 
that following discharge from service the Veteran complained 
of pain and swelling with "just the slightest of exertion."  
The physician also noted that prior to service the Veteran 
had worked as a laborer, was a member of the Teamster's 
union, and could handle all types of work.  A November 1968 
letter from the president of the Veteran's Teamster's Union, 
noted that the Veteran was able to do general labor work for 
a dairy prior to service without any complaints or 
exceptions, but that when he returned from service he could 
no longer physically handle the work and had to return his 
Union membership card.

Evidence added to the claims file after the January 2005 
rating decision included private treatment records, Social 
Security Administration (SSA) records, testimony and numerous 
lay statements.  A September 2004 correspondence (received in 
May 2005) from treating physician A.J.L., M.D., was to the 
effect that he had been treating the Veteran since 1997.  The 
physician noted that he had reviewed the Veteran's military 
medical file, progress notes from other treating physicians, 
and had interviewed the Veteran.  He noted that prior to 
service the Veteran described muscle pain with minimal 
physical exertion, but would simply stop exercising with the 
muscle pain would occur.  The Veteran described being unable 
to stop exercising during military training, to the point 
that his muscles would become rock solid with pain and the 
Veteran would pass out.  The physician described that when a 
muscle switches to anaerobic metabolism there is a buildup of 
lactic acid which are toxic to the muscles and cause them to 
degrade.  The physician opined that the physical exertion 
endured in basic training "could have aggravated this severe 
muscle condition."  

Private treatment records contained in the SSA records 
included a December 2000 records which noted that the 
McArdle's syndrome had been present for the Veteran's entire 
life but that it became manifest in his late teens and young 
adulthood, and had progressed as he aged.  In March 2008, 
J.P.A., M.D., provided a statement that the Veteran was 
treated as a "non hacker" during basic training and 
received several beatings, and that "the more he was treated 
as a non hacker and the more he received beatings, the more 
the McArdle's syndrome progressed."  The physician continued 
that it was his opinion that it was more likely than not that 
service aggravated his condition beyond the normal 
progression of the disease.

In April 2009, the Veteran submitted numerous identical lay 
statements, each signed by a different person, which stated 
that the Veteran had been able to play sports prior to 
service, but that after discharge he could no longer do the 
physical activities without considerable pain.  

During his November 2009 travel board hearing, the Veteran 
and his wife testified that his disability did not stop him 
from being active and playing sports before service, though 
he would occasionally have cramps and have to take a break.  
They also testified that after service the frequency and 
severity of his muscle pains with physical exertion 
increased.  In December 2009, he submitted two statements 
from private physicians.  Dr. A.J.L. stated that he felt that 
the Veteran should be service connection for McArdle's 
disease because the disability was severely exacerbated 
during service.  Dr. J.P.A. stated that he reviewed the 
Veteran's chart and examined him and felt that he should be 
service connected for "severe myositis related to McArdle's 
disease."

This recently submitted evidence is "new" in that it was not 
previously before agency decision makers at the time of the 
January 2005 decision, and is not cumulative or duplicative 
of evidence previously considered.  As all evidence submitted 
is presumed credible for the purposes of reopening a claim, 
the private physician statements from 2004 and 2009 providing 
opinions that the Veteran's McArdle's syndrome was aggravated 
by service are "material" evidence, as they constitute 
evidence which, alone or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., providing a 
positive nexus opinion of aggravation.  Consequently, this 
evidence raises a reasonable possibility of substantiating 
the Veteran's claim for service connection for McArdle's 
syndrome.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
McArdle's syndrome, are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.



ORDER

As new and material evidence to reopen the claim for service 
connection for McArdle's syndrome has been received, to this 
limited extent, the appeal is allowed.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).

A VA General Counsel opinion dated in July 2003 held that to 
rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service.  The provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
Vet. Aff. Op. Gen. Couns. Prec. 3-2003

The Veteran contends that, while he was born with McArdle's 
syndrome, the extreme physical exertion he put forth during 
his military training aggravated his disability such that 
after his brief time in service he was no longer able to do 
physical activities he had previously been able to complete.  

There are conflicting medical opinions in the claims file.  
Two private treating physicians, Dr. J.P.A. and Dr. A.J.L., 
provided positive nexus opinions.  Dr. A.J.L. described that 
when a muscle switches to anaerobic metabolism there is a 
buildup of lactic acid which are toxic to the muscles and 
cause them to degrade.  His initial opinion was that the 
physical exertion endured in basic training "could have 
aggravated this severe muscle condition."  (Emphasis added).  
In 2009 he stated that the Veteran's McArdle's syndrome was 
severely exacerbated during service.  Dr. J.P.A. stated that 
it more likely than not that service aggravated the Veteran's 
condition beyond the normal progression of the disease, and 
in 2009 stated that the Veteran should be service connected 
for "severe myositis related to McArdle's disease."  
However,  a September 2008 VA medical opinion, based on a 
review of the claims file and not an examination of the 
Veteran noted only that "McArdle's syndrome is considered 
genetic and not effected by military service." 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

While it is clear from the record that the Veteran was 
discharged from service because of his McArdle's syndrome, an 
examination is necessary to ascertain if it was aggravated by 
service, if particular muscle groups or systems were injured 
due to service, or if the disease has been naturally 
progressing.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be afforded a VA 
medical examination to be examined by a 
physician with the appropriate expertise 
in neuromuscular diseases to determine 
whether his McArdle's syndrome was 
aggravated by his military service.  His 
claims file must be reviewed by the 
physician in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished.  All 
clinical findings should be reported in 
detail.  Based on review of the Veteran's 
pertinent medical history and with 
consideration of sound medical principles, 
the physician should provide the following 
opinions:

Is it at least as likely as not (50 
percent or better probability) that 
McArdle's syndrome was aggravated (i.e., 
chronically worsened beyond the natural 
progression of the disease) by the 
Veteran's military service?  If the 
examiner finds that the Veteran's 
McArdle's syndrome was aggravated by his 
service, the examiner should identify the 
baseline level of severity of the 
McArdle's syndrome prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the 
increase in severity of the McArdle's 
syndrome is due to natural progress, the 
examiner should identify the degree of 
increase in severity due to natural 
progression.  The examiner should comment 
on the statements of Dr. F.H., Dr. A.J.L., 
and Dr. J.P.A. contained in the claims 
file.  The examiner must explain the 
rationale for all opinions expressed.  If 
any portion of the opinion requires 
speculation on the part of the physician, 
a detailed medical explanation must be 
provided to clarify why this is so. 

2.  The Veteran must be given adequate 
notice of the date and place of all 
requested examinations.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims file.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

3.  Then the RO should ensure that all 
development sought above is completed (all 
questions posed are answered, and if any 
cannot be answered without resort to 
speculation, it is so stated by the 
examiner(s), with explanation), and then 
re-adjudicate the claims remaining on 
appeal.  If any of the claims remains 
denied, the RO should issue an appropriate 
Supplemental Statement of the Case and 
afford the Veteran and his designated 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


